Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 1 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 2 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 3 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 4 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 5 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 6 of 10




           July 21, 2021
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 7 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 8 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 9 of 10
Case 3:21-cv-00045-APG-WGC Document 63 Filed 07/21/21 Page 10 of 10
